Citation Nr: 1139022	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Whether new and material evidence to reopen a claim for service connection for hepatitis has been received.

3.  Whether new and material evidence to reopen a claim for service connection for chronic liver disease has been received.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for chronic liver disease, to include as secondary to hepatitis.

6.  Entitlement to service connection for eye disability characterized as hypermetropia, presbyopia, astigmatism, and/or bilateral senile cataracts (claimed as vision loss), to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

A claim for service connection for hepatitis was denied by the RO in October 1968. A claim for service connection for chronic liver disease was denied by the RO in September 1996.  Although notified of each denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO granted service-connection for diabetes mellitus, type II, and assigned a 20 percent rating, effective October 9, 2007.  The RO also reopened the Veteran's claims for service connection for hepatitis and for chronic liver disease, but denied the underlying claims for service connection, on the merits, as well as denied service connection for eye disability and for irritable bowel syndrome.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in March 2009.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for diabetes mellitus, the Board has characterized this matter as reflected in the first matter set forth on the title page.  See Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).

The Board also points out that, regardless of what the RO has done, it must address the question of whether new and material evidence to reopen the claims for service connection for hepatitis and for chronic liver disease has been received because these matters go to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of each petition to reopen-the Board has characterized the appeal regarding the claimed hepatitis and chronic liver disease as encompassing the second, third, fourth, and fifth matters set forth on the title page.

The Board's decision to reopen the Veteran's claims for service connection for hepatitis and for chronic liver disease is set forth below.  The claims for service connection for hepatitis and for chronic liver disease, on the merits, along with the claims for service connection for eye disability and for irritable bowel syndrome, and the claim for an initial rating in excess of 20 percent for diabetes mellitus, type II, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an October 1968 rating decision, the RO denied service connection for hepatitis; although notified of the denial in November 1968, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the October 1968 denial of the claim for service connection for hepatitis includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  In a September 1996 rating decision, the RO denied service connection for chronic liver disease; although notified of the denial in September 1996, the Veteran did not initiate an appeal.

5.  Evidence associated with the claims file since the September 1996 denial of the claim for service connection for chronic liver disease includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1968 rating decision in which the RO denied service connection for hepatitis is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the October 1968 denial is new and material, the criteria for reopening the claim for service connection for hepatitis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The September 1996 rating decision in which the RO denied service connection for chronic liver disease is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  As pertinent evidence received since the September 1996 denial is new and material, the criteria for reopening the claim for service connection for chronic liver disease are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the requests to reopen previously denied claims for hepatitis and for chronic liver disease, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In an October 1968 decision, the RO denied service connection for hepatitis because no evidence of infectious hepatitis was found on VA examination.

In a September 1996 decision, the RO denied service connection for chronic liver disease because there was no evidence of a chronic disability.

The Veteran was notified of the RO's October 1968 and September 1996 decisions and of his appellate rights, but did not initiate an appeal of either decision.  As such, the RO's October 1968 and September 1996 decisions are each final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen the previously denied claims in October 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Hepatitis

As mentioned, this claim was denied in an October 1968 RO decision because no evidence of infectious hepatitis was found on VA examination.  The pertinent evidence then of record consisted of the Veteran's STRs and the report of the June 1968 VA examination.

The Veteran's STRs show treatment for hepatitis in September 1967 and September 1968.  The report of the June 1968 VA examination reflects a diagnosis of "infectious hepatitis, by history."

Pertinent evidence added to the claims file since October 1968 includes the report of a January 2008 VA examination that reflects a current diagnosis of hepatitis B.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for hepatitis.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the October 1968 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current hepatitis diagnosis that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hepatitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Chronic Liver Disease

As regards chronic liver disease, the claim was denied in a September 1996 RO rating decision because the evidence did not show that there was a chronic disability.  The pertinent evidence then of record consisted of the Veteran's service treatment records (STRs)  and the report of the June 1968 VA examination.

The Veteran's STRs show treatment for hepatitis in September 1967 and September 1968.  The report of the June 1968 VA examination reflects a diagnosis of "infectious hepatitis, by history," but none of these records shows treatment for any chronic liver disease.

Pertinent evidence added to the claims file since October 1968 includes the report of a January 2008 VA examination that reflects a current diagnosis of hepatocellular disease that the examiner related to the Veteran's hepatitis.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for chronic liver disease.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the October 1968 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current diagnosis of chronic liver disease that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic liver disease (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chronic liver disease are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for hepatitis has been received, to this limited extent, the appeal is granted. 

As new and material evidence to reopen the claim for service connection for chronic liver disease has been received, to this limited extent, the appeal is granted. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims that remain on appeal is warranted.

At the outset, the Board notes that, potentially pertinent to all remaining claims, the claims file includes evidence written in Spanish with no accompanying certified English translation-to include a February 1965 pre-induction report and April 27, 1966 induction report.  The fact that such translations were not accomplished prior to certification of the appeal to the Board frustrates Board's review of, particularly,  the claims for service connection.  Hence, on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to  specifically include those documents identified above-and to translate those items into English to better facilitate review of the record by the Board. 

Specifically as regards the claim for higher rating for service-connected diabetes mellitus, the Board notes that the Veteran contends that his service-connected diabetes mellitus, is more severe than is reflected by the initial 20 percent disability rating assigned.  The Veteran last underwent VA examination for his diabetes mellitus in January 2008; that examination was conducted in connection with the claim for service connection.  Moreover, VA treatment records are limited in their discussion of the Veteran's current diabetes mellitus treatment.

To ensure that the record reflects the current severity of the disability, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examination, with findings responsive to the applicable rating criteria, to obtain the information needed to properly evaluate his service-connected diabetes mellitus.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating (as the claim, emanating from an original claim for service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record for each of the disabilities under consideration is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated through September 29, 2008.  Hence, there exists the possibility that more recent records from this facility may be outstanding. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA evaluation and/or treatment of the Veteran, since September 29, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims that remain on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo any other examination(s)) prior to adjudicating the claims that remain on appeal.  The RO's adjudication of the claim for a higher rating for diabetes mellitus should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should review the record and take appropriate action to have all of the pertinent evidence in the claims file-to particularly include a February 1965 pre-induction report and April 27, 1966 induction report-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since September 29, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to any claim that remains on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should indicate the regimen in place for the Veteran's management of diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications (and, if so, the nature and severity of any noted).

The physician should also indicate whether, at any point since the October 2007 effective date of the award of service connection, the Veteran's diabetes mellitus has increased in severity, and, if so, the approximate date(s) of any such change(s).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted (including arranging for the Veteran to undergo any other examination(s)), the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for higher rating for diabetes mellitus should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


